DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US 2010/0302322.
Regarding claim 7, Wang discloses a droplet ejector for an internal combustion engine having an ejection port for ejecting droplets of liquid fuel. wherein: the ejection port has one or more ejection orifice for ejecting the droplets. and the ejection port or the droplet ejector is electrically connected to a combustion chamber of the internal combustion engine directly for suppressing potential increase of the droplets due to flow electrification, and electrostatic capacity of the ejection port or the droplet ejector is made larger than that in the condition un-connected with the combustion chamber. See FIG. 1 and 6 and paragraphs [0029]-[0059].

Regarding claim 8, Wang discloses wherein: an electrode is further disposed in front of the ejection port, and the droplets ejected from the ejection port are accelerated by electric field formed by applying voltage to the electrode. See FIG. 1 and 6 and paragraphs [0029]-[0059].

Regarding claim 9, Wang discloses wherein: the ejection port has one or more electrode therein for controlling the ejection of the liquid fuel. and the potential of the electrode is altered for controlling the ejecting timing and the amount of the ejected liquid which is pressurized to be ejected from the ejection port. See FIG. 1 and 6 and paragraphs [0029]-[0059].

Regarding claim 10, Wang discloses wherein: positive voltage is applied to the combustion chamber for increasing collision probability between the droplets negatively charged due to flow electrification and the combustion chamber. See FIG. 1 and 6 and paragraphs [0029]-[0059].

Regarding claim 11, Wang discloses wherein: a system for ejecting the droplets from the ejection port comprises a pressure chamber in communication with the ejection port. a vibration plate for changing the volume of the pressure chamber, an actuator for driving the vibration plate, a controller for regulating driving of the actuator and a sensor for conveying information about a vehicle to the controller. and the controller regulates the actuator based on the information from the sensor for oscillating the vibration plate so that the droplets of the liquid fuel accommodated in the pressure chamber are ejected from the ejection port having ejection orifices of 50 m or less in diameter so as to make the diameter of the droplets to be 50mu or less. See FIG. 1 and 6 and paragraphs [0029]-[0059].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747